Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

dated and effective as of

April 9, 2010

among

AFFINION GROUP, INC.,

each Subsidiary of the Borrower identified herein,

and

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

 

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I. Definitions SECTION 1.01.   Credit Agreement    1
SECTION 1.02.   Other Defined Terms    2 ARTICLE II. Guarantee SECTION 2.01.  
Guarantee    5 SECTION 2.02.   Guarantee of Payment    5 SECTION 2.03.   No
Limitations, Etc    6 SECTION 2.04.   Reinstatement    8 SECTION 2.05.  
Agreement To Pay; Subrogation    8 SECTION 2.06.   Information    8 SECTION
2.07.   Maximum Liability    8 SECTION 2.08.   Payment Free and Clear of Taxes
   9 ARTICLE III. Pledge of Securities SECTION 3.01.   Pledge    9 SECTION 3.02.
  Delivery of the Pledged Collateral    10 SECTION 3.03.   Representations,
Warranties and Covenants    10 SECTION 3.04.   Registration in Nominee Name;
Denominations    12 SECTION 3.05.   Voting Rights; Dividends and Interest, etc
   13 ARTICLE IV. Security Interests in Personal Property SECTION 4.01.  
Security Interest    15

 

  -ii-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

         Page SECTION 4.02.   Representations and Warranties    17 SECTION 4.03.
  Covenants    19 SECTION 4.04.   Other Actions    22 SECTION 4.05.   Covenants
Regarding Patent, Trademark and Copyright Collateral    23 ARTICLE V. Remedies
SECTION 5.01.   Remedies Upon Default    24 SECTION 5.02.   Application of
Proceeds    26 SECTION 5.03.   Grant of License to Use Intellectual Property   
27 SECTION 5.04.   Securities Act, etc    27 SECTION 5.05.   Registration, etc
   28 ARTICLE VI. Indemnity, Subrogation and Subordination SECTION 6.01.  
Indemnity and Subrogation    28 SECTION 6.02.   Contribution and Subrogation   
29 SECTION 6.03.   Subordination    29 ARTICLE VII. Miscellaneous SECTION 7.01.
  Notices    29 SECTION 7.02.   Security Interest Absolute    30 SECTION 7.03.  
Limitation By Law    30 SECTION 7.04.   Binding Effect; Several Agreement    31
SECTION 7.05.   Successors and Assigns    31 SECTION 7.06.   Administrative
Agent’s Fees and Expenses; Indemnification    31 SECTION 7.07.   Administrative
Agent Appointed Attorney-in-Fact    32 SECTION 7.08.   GOVERNING LAW    33

 

  -iii-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

         Page SECTION 7.09.   Waivers; Amendment    33 SECTION 7.10.   WAIVER OF
JURY TRIAL    33 SECTION 7.11.   Severability    34 SECTION 7.12.   Counterparts
   34 SECTION 7.13.   Headings    34 SECTION 7.14.   Jurisdiction; Consent to
Service of Process    34 SECTION 7.15.   Termination or Release    34 SECTION
7.16.   Additional Subsidiaries    35 SECTION 7.17.   Right of Set-off    35

 

Schedules    Schedule I    [Reserved.] Schedule II    Capital Stock; Debt
Securities Schedule III    Intellectual Property Exhibits    Exhibit I    Form
of Supplement to the Amended and Restated Guarantee and Collateral Agreement
Exhibit II    Form of Perfection Certificate

 

  -iv-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated and effective as
of April 9, 2010 (this “Agreement”), among AFFINION GROUP, INC., a Delaware
corporation (the “Borrower”), each Subsidiary of the Borrower identified herein
as a party (each, a “Subsidiary Party”) and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined below).

WHEREAS, the Borrower, Affinion Group Holdings, Inc., a Delaware corporation
(“Holdings”), the lenders party thereto, Credit Suisse AG, Cayman Islands Branch
(formerly known as Credit Suisse, Cayman Islands Branch), as administrative
agent (the “Existing Agent”) for such lenders and the other parties thereto
entered into a Credit Agreement, dated as of October 17, 2005 (as amended prior
to the date hereof, the “Existing Credit Agreement”);

WHEREAS, in connection with the Existing Credit Agreement, Holdings, the
Borrower, the Subsidiaries of the Borrower party thereto, and the Existing Agent
entered into that certain Guarantee and Collateral Agreement, dated as of
October 17, 2005 (as amended prior to the date hereto, the “Existing G&C
Agreement”);

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Collateral Agent
and the lenders party thereto (the “Lenders”) are entering into an Amended and
Restated Credit Agreement, dated as of the date hereof, which amends and
restates the Existing Credit Agreement in its entirety and provides for the
Lenders to provide loans to the Borrower from time to time (such Credit
Agreement as it may be further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement; and

WHEREAS, the Subsidiary Parties are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to make Loans, and each Issuing Bank to issue
Letters of Credit, to the Borrower in accordance with the terms of the Credit
Agreement;

Accordingly, the parties hereto agree that the Existing G&C Agreement is amended
and restated in full as follows:

ARTICLE I.

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

 

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Control Agreement” means a securities account control agreement, a deposit
account control agreement, or a commodity account control agreement, as
applicable, enabling the Collateral Agent to obtain “control” (within the
meaning of the New York UCC) of any such accounts, in form and substance
reasonably satisfactory to the Collateral Agent.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Copyright
License,” any third party licensor): (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; and (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule III.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Existing Agent” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Existing Credit Agreement” has the meaning assigned to such term in the
preliminary statements of this Agreement.

“Existing G&C Agreement” has the meaning assigned to such term in the
preliminary statements of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 

  -2-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC.

“Guarantors” means the Subsidiary Guarantors.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, trade secrets, domain
names, confidential or proprietary technical and business information, know-how,
show-how or other data or information and all related documentation.

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule III hereto.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to the Credit Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Swap
Agreement that (i) is in effect on the Restatement Effective Date with a
counterparty that is a Lender under the Credit Agreement or an Affiliate of a
Lender under the Credit Agreement as of the Restatement Effective Date or
(ii) is entered into after the Restatement Effective Date with any counterparty
that is a Lender or an Affiliate of a Lender at the time such Swap Agreement is

 

  -3-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

entered into and is otherwise permitted under the Credit Agreement and (c) the
due and punctual payment and performance of all obligations of the Borrower and
any of its subsidiaries in respect of overdrafts and related liabilities owed to
Bank of America, N.A. (or any other Person designated by the Borrower as a
provider of cash management services and entitled to the benefit of this
Agreement) and arising from cash management services (including treasury,
depository, overdraft, credit or debit card, electronic funds transfer, ACH
services and other cash management arrangements) permitted by Section 6.01(r) of
the Credit Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Patent License,”
any third party licensor): (a) all letters patent of the United States or the
equivalent thereof in any other country, and all applications for letters patent
of the United States or the equivalent thereof in any other country, including
those listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each
Pledgor.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Credit
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean the Borrower and each Guarantor.

“Requirement of Law” means, with respect to any person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other legal requirements or determinations (including,
without limitation, the Communications Act of 1934, as amended, and the written
rules and regulations of the FCC) of any Governmental Authority or arbitrator,
applicable to or binding upon such person or any of its property or which such
Person or any of its property is subject.

 

  -4-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

“Secured Parties” means (a) the Lenders (and any Affiliate of a Lender or any
other Person designated by the Borrower as a provider of cash management
services to which any obligation referred to in clause (c) of the definition of
the term “Obligations” is owed), (b) the Collateral Agent, (c) the
Administrative Agent, (d) each Issuing Bank, (e) each counterparty to any Swap
Agreement entered into with a Loan Party the obligations under which constitute
Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (g) the successors and permitted
assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Party” has the meaning assigned to such term in the preamble of this
Agreement, which includes any Subsidiary under Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Trademark
License,” any third party licensor): (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof, including those
listed on Schedule III and (b) all goodwill associated therewith or symbolized
thereby.

ARTICLE II.

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees to the
Administrative Agent, jointly with the other Guarantors and severally, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations for the ratable benefit of the Secured Parties.
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of any of the Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent (including in its individual capacity) or
any other Secured Party in favor of the Borrower or any other person.

 

  -5-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.15, the obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise (other than defense of payment or performance). The obligations of
each Guarantor under or in respect of this Agreement are independent of the
Obligations of any other Loan Party under or in respect of the Loan Documents,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Agreement, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower under or in respect of the
Loan Documents, or any other amendment or waiver of, any consent to departure
from, any rescission or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the taking, exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Obligations;

(iv) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Obligations of the Borrower under the Loan Documents;

(v) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(vi) any failure of any Secured Party to disclose to any Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

 

  -6-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(vii) the failure of any other Person to execute or deliver this Agreement, any
supplement required under Section 7.16, or the terms of any other Loan Document
or the release or reduction of liability of any other Guarantor or other
guarantor or surety with respect to the Obligations;

(viii) any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Obligations),

(ix) any illegality, lack of validity or enforceability of any Obligation or any
Loan Document or any agreement or instrument relating to the Obligations,

(x) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Obligation (other than the payment in full in cash of all the
Obligations),

(xi) the existence of any claim, set-off or other rights that any Guarantor may
have at any time against the Borrower, the Administrative Agent, or any other
corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim,

(xii) and any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower or any Guarantor or any other guarantor or
surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities).
The Collateral Agent, the Administrative Agent and the other Secured Parties
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations (other than contingent or
unliquidated obligations or liabilities) have been paid in

 

  -7-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

full in cash or immediately available funds. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any other Loan Party, as the case may be, or
any security. Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 2.01 and this
Section 2.03 are knowingly made in contemplation of such benefits.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against the Borrower, or
other Loan Party or any other Guarantor arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Maximum Liability. Each Guarantor, and by its acceptance of this
Agreement, the Administrative Agent, the Collateral Agent and each other Secured
Party, hereby confirms that it is the intention of all such Persons that this
Agreement and the obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law (as hereinafter
defined), the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to
this Agreement and the obligations of each Guarantor hereunder. To effectuate
the foregoing intention, notwithstanding anything herein or in any other Loan
Document to the contrary, the Administrative Agent, the Collateral Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
obligations of each Guarantor under this Agreement at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Agreement not constituting a fraudulent transfer or conveyance under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 6.02).

 

  -8-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

For purposes hereof, “Bankruptcy Law” means any proceeding of the type referred
to in Section 7.01(h) or (i) of the Credit Agreement or Title 11, U.S. Code, or
any similar foreign, federal or state law for the relief of debtors.

SECTION 2.08. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower and Holdings are required to be made pursuant to the
terms of Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of
the Credit Agreement shall apply to each Guarantor, mutatis mutandis.

ARTICLE III.

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Pledgor hereby assigns and pledges to
the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in, to and under (a) the Equity Interests directly owned by it (including those
listed on Schedule II) and any other Equity Interests obtained in the future by
such Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided, that the Pledged Stock shall not include (i) more
than 65% of the issued and outstanding voting Equity Interests of any Foreign
Subsidiary, which pledge shall be duly noted on the share register, if any, of
such Foreign Subsidiary, (ii) to the extent applicable law requires that a
Subsidiary of such Pledgor issue directors’ qualifying shares, such shares or
nominee or other similar shares, (iii) any Equity Interests with respect to
which the Collateral and Guarantee Requirement or the other paragraphs of
Section 5.11 of the Credit Agreement need not be satisfied by reason of
Section 5.11(g) of the Credit Agreement, (iv) any Equity Interests of a
Subsidiary to the extent that, as of the Restatement Effective Date, and for so
long as, such a pledge of such Equity Interests would violate a contractual
obligation binding on or relating to such Equity Interest permitted to exist
under the Credit Agreement or (v) any Equity Interests of a person that is not
directly or indirectly a Subsidiary; (b)(i) the debt securities listed opposite
the name of such Pledgor on Schedule II, (ii) any debt securities in the future
issued to such Pledgor and (iii) the promissory notes and any other instruments,
if any, evidencing such debt securities (the “Pledged Debt Securities”);
(c) subject to Section 3.05, all payments of principal or interest, dividends,
distributions, return of capital, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, all subscription warrants, rights or options
issued thereon or with respect thereto and all other proceeds received in
respect of, the securities referred to in clauses (a) and (b) above; (d) subject
to Section 3.05, all rights and privileges of such Pledgor with respect to the
securities and other property referred to in clauses (a), (b) and (c) above; and
(e) all proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”).

 

  -9-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
ratable benefit of the Secured Parties, any and all Pledged Securities to the
extent such Pledged Securities, in the case of promissory notes or other
instruments evidencing Indebtedness, are required to be delivered pursuant to
paragraph (b) of this Section 3.02.

(b) Each Pledgor will cause any Indebtedness for borrowed money having, in the
case of each instance of Indebtedness, an aggregate principal amount in excess
of $1,000,000 (other than (i) intercompany current liabilities incurred in
connection with the cash management operations and intercompany sales of the
Borrower and the Subsidiaries permitted by the Credit Agreement or (ii) to the
extent that a pledge of such promissory note or instrument would violate
applicable law) owed to such Pledgor by any person and evidenced by a duly
executed promissory note to be pledged and delivered to the Collateral Agent,
for the ratable benefit of the Secured Parties, pursuant to the terms hereof. To
the extent any such promissory note is a demand note, each Pledgor party thereto
agrees, if requested by the Collateral Agent, to immediately demand payment
thereunder upon an Event of Default specified under Section 7.01(b), (c), (f),
(h) or (i) of the Credit Agreement.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 3.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property composing
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents (including issuer acknowledgments in respect of uncertificated
securities) as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule II (or a supplement to
Schedule II, as applicable) and made a part hereof; provided, that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Pledgors, hereby
jointly and severally, represent, warrant and covenant, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such

 

  -10-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Pledged Stock and includes all Equity Interests, debt securities and promissory
notes or instruments evidencing Indebtedness required to be (i) pledged in order
to satisfy the Collateral and Guarantee Requirement, or (ii) delivered pursuant
to
Section 3.02(b);

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not the Borrower, a
Subsidiary or an Affiliate of the Borrower or any such subsidiary, to the best
of each Pledgor’s knowledge) have been duly and validly authorized and issued by
the issuers thereof and (i) in the case of Pledged Stock, are fully paid and
nonassessable (other than with respect to Pledge Stock consisting of membership
interests of limited liability companies to the extent provided in Sections
18-502 and 18-607 of the Delaware Limited Liability Company Act) and (ii) in the
case of Pledged Debt Securities (solely with respect to Pledged Debt Securities
issued by a person that is not the Borrower, a Subsidiary or an Affiliate of the
Borrower or any such subsidiary, to the best of each Pledgor’s knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

(c) as of the Restatement Effective Date, none of the Equity Interests in
limited liability companies or partnerships that are pledged by the Pledgors
hereunder constitutes a security under Section 8-103 of the Uniform Commercial
Code or the corresponding code or statute of any other applicable jurisdiction;

(d) the Pledgors shall not amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
agreement of any Subsidiary of any Loan Party whose Equity Interests are, or are
required to be, Collateral in a manner to cause such Equity Interests to
constitute a security under Section 8-103 of the Uniform Commercial Code in the
State of New York or the corresponding code or statute of any other applicable
jurisdiction unless such Loan Party shall have first delivered 30 days written
notice to the Collateral Agent and shall have taken all actions contemplated
hereby and as otherwise reasonably required by the Collateral Agent to maintain
the security interest of the Collateral Agent therein as a valid, perfected,
first priority security interest;

(e) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

 

  -11-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(f) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(g) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(h) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(i) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder;

(j) by virtue of the execution and delivery by the Pledgors of this Agreement
and the Foreign Pledge Agreements, when any Pledged Securities (including
Pledged Stock of any domestic Subsidiary and any foreign stock covered by a
Foreign Pledge Agreement) are delivered to the Collateral Agent, for the ratable
benefit of the Secured Parties, in accordance with this Agreement, the
Collateral Agent will obtain, for the ratable benefit of the Secured Parties, a
legal, valid and perfected lien upon and security interest in such Pledged
Securities, subject only to Liens permitted under the Credit Agreement or
arising by operation of law, as security for the payment and performance of the
Obligations; and

(k) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein.

SECTION 3.04. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Collateral Agent or,
if an Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). Each Pledgor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. Each
Pledgor shall use its commercially reasonable efforts to cause any Loan Party
that is not a party to this Agreement to comply with a request by the Collateral
Agent, pursuant to this Section 3.04, to exchange certificates representing
Pledged Securities of such Loan Party for certificates of smaller or larger
denominations.

 

  -12-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 3.05. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given notice to the relevant Pledgors of the Collateral Agent’s
intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral, the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided,
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities or Article 9 Collateral, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities, received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise or (B) any non-cash dividends and other
distributions paid or payable in respect of any Pledged Securities that would
constitute Pledged Securities or Article 9 Collateral in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid in surplus, shall be and become part of the
Pledged Collateral or Article 9 Collateral, as applicable, and, if received by
any Pledgor, shall not be commingled by such Pledgor with any of its other funds
or property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Collateral Agent, for the ratable benefit of the
Secured Parties, and shall be forthwith delivered to the Collateral Agent, for
the ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent).

 

  -13-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent or the Administrative Agent to the Borrower
of the Collateral Agent’s and/or Administrative Agent’s intention to exercise
its rights hereunder and under the Credit Agreement, all rights of any Pledgor
to dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.05 shall
cease, and all such rights shall thereupon become vested, for the ratable
benefit of the Secured Parties, in the Collateral Agent, which shall have the
sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions; provided, however, that even after
the occurrence of an Event of Default, any Pledgor may continue to exercise
dividend and distribution rights solely to the extent permitted under subclause
(i) and subclause (ii) of Section 6.06(b) of the Credit Agreement and such
amounts are required by Holdings for the stated purposes thereof. All dividends,
interest, principal or other distributions received by any Pledgor contrary to
the provisions of this Section 3.05 shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent, for
the ratable benefit of the Secured Parties, and shall be forthwith delivered to
the Collateral Agent, for the ratable benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent). Any and all money and other property paid over to or received
by the Collateral Agent pursuant to the provisions of this paragraph (b) shall
be retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived and the Borrower has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.05 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the Borrower of the Collateral Agent’s
intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05, and the obligations
of the Collateral Agent under paragraph (a)(ii) of this Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, for the ratable benefit of the Secured Parties, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers (other than any Event of Default under Section 7.01(h) or (i) of the
Credit Agreement); provided, that, unless otherwise directed by the Required
Lenders, the Collateral Agent shall have the right from time to time following
and during the continuance of an Event of Default (other than any Event of
Default under Section 7.01(h) or (i) of the Credit Agreement) to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, each Pledgor shall have the right to exercise the voting and/or
consensual rights and powers that such Pledgor would otherwise be entitled to
exercise pursuant to the terms of
paragraph (a)(i) above.

 

  -14-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

ARTICLE IV.

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Pledgor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in all right, title and interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Pledgor or in which such Pledgor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter of Credit Rights;

(xii) all Commercial Tort Claims;

(xiii) to the extent not included in the definition of “General Intangibles”,
all choses in action and causes of action and all other intangible personal
property of any Pledgor of every kind and nature (other than Accounts) now owned
or hereafter acquired by any Pledgor, including corporate or other business
records, indemnification claims, contract rights (including rights under leases,
whether entered into as lessor or lessee, Swap Agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security;

(xiv) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

 

  -15-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(xv) all books and records pertaining to the Article 9 Collateral; and

(xvi) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle covered by a
certificate of title or ownership, (b) any assets with respect to which the
Collateral and Guarantee Requirement or the other paragraphs of Section 5.11 of
the Credit Agreement need not be satisfied by reason of Section 5.11(g) of the
Credit Agreement, (c) any Equity Interests, the pledge of which is governed by
Section 3.01 hereof, (d) any Letter of Credit Rights to the extent any Pledgor
is required by applicable law to apply the proceeds of a drawing of such Letter
of Credit for a specified purpose or (e) any Pledgor’s right, title or interest
in any license, contract or agreement to which such Pledgor is a party or any of
its right, title or interest thereunder to the extent, but only to the extent,
that such a grant would, under the terms of such license, contract or agreement,
result in a breach of the terms of, or constitute a default under, any license,
contract or agreement to which such Pledgor is a party (other than to the extent
that any such term would be rendered ineffective pursuant to Section 9-406,
9-407, 9-408 or 9-409 of the New York UCC or any other applicable law
(including, without limitation, Title 11 of the United States Code) or
principles of equity); provided, that immediately upon the ineffectiveness,
lapse or termination of any such provision, the Collateral shall include, and
such Pledgor shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect.

(b) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary or advisable to ensure the
perfection of the security interest in the Article 9 Collateral granted under
this Agreement, including describing such property as “all assets” or “all
property.” Each Pledgor agrees to provide such information to the Collateral
Agent promptly upon request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Pledgor, without the signature
of any Pledgor, and naming any Pledgor or the Pledgors as debtors and the
Collateral Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent, the Administrative Agent or any other Secured Party to, or in
any way alter or modify, any obligation or liability of any Pledgor with respect
to or arising out of the Article 9 Collateral.

 

  -16-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Credit Agreement and the Schedules
hereto.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the
Restatement Effective Date. Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations containing a description of the Article 9 Collateral
have been prepared by the Collateral Agent based upon the information provided
to the Collateral Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 7 to the
Perfection Certificate (or specified by notice from the Borrower to the
Administrative Agent after the Restatement Effective Date in the case of
filings, recordings or registrations required by Section 5.11 of the Credit
Agreement), and constitute all the filings, recordings and registrations (other
than filings required to be made in the United States Patent and Trademark
Office and the United States Copyright Office in order to perfect the Security
Interest in Article 9 Collateral consisting of United States Patents, United
States registered Trademarks and United States registered Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Each Pledgor represents and warrants
that a fully executed Intellectual Property Security Agreement containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States Patents (and Patents for which United States
registration applications are pending), United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights (and Copyrights for which United States
registration applications are pending) has been delivered to the Collateral
Agent for recording with the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Collateral Agent, to protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, in respect of all Article 9
Collateral consisting of such Intellectual Property in which a security interest
may be perfected by

 

  -17-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

recording with the United States Patent and Trademark Office and the United
States Copyright Office, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the Intellectual Property Security Agreement with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable. The Security Interest is and shall be prior to any other Lien on any
of the Article 9 Collateral other than Permitted Liens or Liens arising by
operation of law.

(d) The Article 9 Collateral is owned by the Guarantors free and clear of any
Lien, other than Permitted Liens or Liens arising by operation of law. None of
the Pledgors has filed or consented to the filing of (i) any financing statement
or analogous document under the Uniform Commercial Code or any other applicable
laws covering any Article 9 Collateral, (ii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the United States Patent and Trademark
Office or the United States Copyright Office or (iii) any assignment in which
any Pledgor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $500,000 as of the Restatement Effective Date except as indicated on the
Perfection Certificate.

(f) Except as set forth in the Perfection Certificate, as of the Restatement
Effective Date, all Accounts owned by the Pledgors have been originated by the
Pledgors and all Inventory owned by the Pledgors has been acquired by the
Pledgors in the ordinary course of business.

(g) As to itself and its Intellectual Property Collateral:

(i) The Intellectual Property Collateral set forth on Schedule III includes all
of the Patents, domain names, Trademarks, Copyrights and IP Agreements owned by
such Pledgor as of the date hereof.

 

  -18-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part, and to the best of such
Pledgor’s knowledge, is valid and unenforceable, except as could not reasonably
be expected to have a Material Adverse Effect. Such Pledgor is not aware of any
uses of any item of Intellectual Property Collateral that would be expected to
lead to such item becoming invalid or unenforceable, except as could not
reasonably be expected to have a Material Adverse Effect.

(iii) Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used proper statutory notice in connection with its
use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral, in each case, except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which could reasonably be expected to have a Material Adverse Effect: (A) such
Pledgor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Pledgor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Pledgor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as could reasonably be expected to have a Material Adverse Effect, no
Pledgor or Intellectual Property Collateral is subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting
the use of any Intellectual Property Collateral or that would impair the
validity or enforceability of such Intellectual Property Collateral.

SECTION 4.03. Covenants. (a) Each Pledgor agrees to promptly notify the
Collateral Agent in writing of any change (i) in its corporate name, (ii) in its
identity or type of organization or corporate structure, (iii) in its Federal
Taxpayer Identification Number or organizational identification number or
(iv) in its jurisdiction of organization. Each Pledgor agrees promptly to
provide the Collateral Agent with certified organizational documents reflecting
any of the changes described in the immediately preceding sentence. Each Pledgor
agrees not to effect or permit any change referred to in the first sentence of
this paragraph (a) unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Article 9 Collateral, for
the ratable benefit of the Secured Parties. Each Pledgor agrees promptly to
notify the Collateral Agent if any material portion of the Article 9 Collateral
owned or held by such Pledgor is damaged or destroyed.

 

  -19-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent, for the ratable benefit of
the Secured Parties, in the Article 9 Collateral and the priority thereof
against any Lien that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including, without limitation, the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement and the granting of the Security Interest and the
filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Article 9 Collateral that is in excess of $1,000,000
shall be or become evidenced by any promissory note or other instrument, such
note or instrument shall be promptly pledged and delivered to the Collateral
Agent, for the ratable benefit of the Secured Parties, duly endorsed in a manner
reasonably satisfactory to the Collateral Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any asset or item that may constitute
Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Pledgor shall have the right, exercisable
within 30 days after the Borrower has been notified by the Collateral Agent of
the specific identification of such Article 9 Collateral, to advise the
Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Article 9
Collateral. Each Pledgor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 30 days after the date it has been notified
by the Collateral Agent of the specific identification of such Article 9
Collateral, including, if such inaccuracy arose from the omission of any items
from any such Schedules, by supplementing any such Schedule hereto and the
Perfection Certificate.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and is not a Permitted
Lien, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Pledgor fails to do so as required by the

 

  -20-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Credit Agreement or this Agreement, and each Pledgor jointly and severally
agrees to reimburse the Collateral Agent on demand for any reasonable payment
made or any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this Section 4.03(e)
shall be interpreted as excusing any Pledgor from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Pledgor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Collateral Agent, Administrative Agent or any
other Secured Party) shall remain liable for the observance and performance of
all the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral and each
Pledgor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent, Administrative Agent and the other Secured Parties from and
against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement. None of the Pledgors shall make or permit to be made any transfer of
the Article 9 Collateral and each Pledgor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement.

(h) None of the Pledgors will, without the Collateral Agent’s prior written
consent (which consent shall not be unreasonably withheld), grant any extension
of the time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices, except as permitted by
the Credit Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of the Pledgors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable. All sums disbursed by the Collateral Agent in
connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Guarantors to the Collateral Agent and shall be additional
Obligations secured hereby.

 

  -21-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Pledgor agrees, in each case at such
Pledgor’s own expense, to take the following actions with, respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments or Tangible Chattel Paper evidencing an amount in
excess of $1,000,000, such Pledgor shall forthwith endorse, assign and deliver
the same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Pledgor shall at any time hold or acquire any Certificated Security, such
Pledgor shall forthwith endorse, assign and deliver the same to the Collateral
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably specify. If
any security of a domestic issuer now or hereafter acquired by any Pledgor is
uncertificated and is issued to such Pledgor or its nominee directly by the
issuer thereof, (i) upon the Collateral Agent’s reasonable request and (ii) upon
the occurrence and during the continuance of an Event of Default, such Pledgor
shall promptly notify the Collateral Agent of such uncertificated securities and
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (i) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such security, without further
consent of any Pledgor or such nominee, or (ii) cause the issuer to register the
Collateral Agent as the registered owner of such security. If any security or
other Investment Property, whether certificated or uncertificated, representing
an Equity Interest in a third party and having a fair market value in excess of
$500,000 now or hereafter acquired by any Pledgor is held by such Pledgor or its
nominee through a securities intermediary or commodity intermediary, such
Pledgor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s request and option, pursuant to a Control Agreement in form
and substance reasonably satisfactory to the Collateral Agent, either (A) cause
such securities intermediary or commodity intermediary, as applicable, to agree,
in the case of a securities intermediary, to comply with entitlement orders or
other instructions from the Collateral Agent to such securities intermediary as
to such securities or other Investment Property or, in the case of a commodity
intermediary, to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, in
each case without further consent of any Pledgor or such nominee, or (B) in the
case of Financial Assets or other Investment Property held through a securities
intermediary, arrange for the Collateral Agent to become the entitlement holder
with respect to such Investment Property, for the ratable benefit of the Secured
Parties, with such Pledgor being permitted, only with the consent of the
Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each of the Guarantors
that the Collateral Agent shall not give any such entitlement orders or
instructions or directions to any such issuer, securities intermediary or
commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such withdrawal or
dealing rights, would occur. The provisions of this paragraph (b) requiring a
Control Agreement shall not apply to any Financial Assets credited to a
securities account for which the Collateral Agent is the securities
intermediary.

 

  -22-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(c) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $500,000, such
Pledgor shall promptly notify the Collateral Agent thereof in a writing signed
by such Pledgor, including a summary description of such claim, and grant to the
Collateral Agent in writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to such Pledgor’s business may become prematurely invalidated or
dedicated to the public, and agrees that it shall take commercially reasonable
steps with respect to any material products covered by any such Patent as
necessary and sufficient to establish and preserve its rights under applicable
patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark material to such
Pledgor’s business, (i) maintain such Trademark in full force free from any
adjudication of abandonment or invalidity for non-use, (ii) maintain the quality
of products and services offered under such Trademark, (iii) display such
Trademark with notice of federal or foreign registration or claim of trademark
or service mark as required under applicable law and (iv) not knowingly use or
knowingly permit its licensees’ use of such Trademark in violation of any
third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a Copyright
material to the of such Pledgor’s business that it publishes, displays and
distributes, use copyright notice as required under applicable copyright laws.

(d) Each Pledgor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to such Pledgor’s business may
imminently become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development, excluding office actions and
similar determinations or developments in the United States Patent and Trademark
Office, United States Copyright Office, any court or any similar office of any
country, regarding such Pledgor’s ownership of any such material Patent,
Trademark or Copyright or its right to register or to maintain the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on a semi-annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding six-month period,

 

  -23-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

and (ii) upon the reasonable request of the Collateral Agent, execute and
deliver any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Patent, Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) and to maintain (i) each issued material Patent and
(ii) the registrations of each material Trademark and each material Copyright,
including, when applicable and necessary in such Pledgor’s reasonable business
judgment, timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if any
Pledgor believes necessary in its reasonable business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to its
business has been or is about to be materially infringed, misappropriated or
diluted by a third party, such Pledgor shall promptly notify the Collateral
Agent and shall, if such Pledgor deems it necessary in its reasonable business
judgment, promptly sue and recover any and all damages, and take such other
actions as are reasonably appropriate under the circumstances.

(h) Upon the occurrence and during the continuance of an Event of Default, each
Pledgor shall use commercially reasonable efforts to obtain all requisite
consents or approvals from the licensor under each Copyright License, Patent
License or Trademark License to effect the assignment of all such Pledgor’s
right, title and interest thereunder to (in the Collateral Agent’s sole
discretion) the designee of the Collateral Agent or the Collateral Agent.

ARTICLE V.

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Collateral Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or a nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained after
commercially reasonable efforts on the part of the applicable Pledgors to obtain
such waivers) and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to the applicable Pledgor to enter any
premises where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the

 

  -24-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Article 9 Collateral and, generally, to exercise any and all rights afforded to
a secured party under the applicable Uniform Commercial Code or other applicable
law. Without limiting the generality of the foregoing, each Pledgor agrees that
the Collateral Agent shall have the right, subject to the requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such sale of Collateral
pursuant to this Section 5.01, the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property in accordance with Section 5.02
hereof without further accountability to any Pledgor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be

 

  -25-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Pledgor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in full.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent or Collateral Agent in connection with such collection or
sale or otherwise in connection with this Agreement, any other Loan Document or
any of the Obligations, including without limitation all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Administrative Agent hereunder or under any other Loan
Document on behalf of any Pledgor, any other reasonable costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document, and all other fees, indemnities and other amounts
owing or reimbursable to the Administrative Agent or the Collateral Agent under
any Loan Document in its capacity as such;

SECOND, to payment of all fees, indemnities and other amounts (other than
principal and interest) payable to the Issuing Bank in capacity as such and of
any amount required to be paid to the Issuing Bank by any Revolving Facility
Lender pursuant to Section 2.05(c) of the Credit Agreement and not paid by such
Revolving Facility Lender (which shall be payable to the Administrative Agent if
the Administrative Agent advanced such payment to the Issuing Bank in
anticipation of such payment by such Revolving Facility Lender and otherwise, to
the Issuing Bank);

THIRD, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the respective
amounts of the Obligations owed to them on the date of any such distribution,
which in the case of Letters of Credit, shall be paid by deposit in an account
with the Collateral Agent, in the name of the Collateral Agent and for the
benefit of the Lenders, an amount in cash in U.S. Dollars equal to the aggregate
L/C Exposure as of such date plus any accrued and unpaid interest thereon); and

FOURTH, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

  -26-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Pledgor hereby grants to (in the
Collateral Agent’s sole discretion) a designee of the Collateral Agent or the
Collateral Agent, for the ratable benefit of the Secured Parties, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Pledgor, wherever the same may be located, and including,
without limitation, in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, the right to prosecute
and maintain all intellectual property and the right to sue for past
infringement of the intellectual property. The use of such license by the
Collateral Agent may be exercised, at the option of the Collateral Agent, upon
the occurrence and during the continuation of an Event of Default; provided that
any license, sublicense or other transaction entered into by the Collateral
Agent in accordance herewith shall be binding upon the Pledgors notwithstanding
any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. Each Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part

 

  -27-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

of the Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

SECTION 5.05. Registration, etc. Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the
Collateral Agent desires to sell any of the Pledged Collateral at a public sale,
it will, at any time and from time to time, upon the written request of the
Collateral Agent, use its commercially reasonable efforts to take or to cause
the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Collateral Agent to permit the public sale
of such Pledged Collateral. Each Pledgor further agrees to indemnify, defend and
hold harmless the Collateral Agent, each other Secured Party, any underwriter
and their respective officers, directors, affiliates and controlling persons
from and against all loss, liability, expenses, costs of counsel (including
reasonable fees and expenses to the Collateral Agent of legal counsel), and
claims (including the costs of investigation) that they may incur insofar as
such loss, liability, expense or claim arises out of or is based upon any
alleged untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto) or in any notification or offering circular, or
arises out of or is based upon any alleged omission to state a material fact
required to be stated therein or necessary to make the statements in any thereof
not misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Pledgor or the issuer of such Pledged Collateral by the Collateral Agent or any
other Secured Party expressly for use therein. Each Pledgor further agrees, upon
such written request referred to above, to use its commercially reasonable
efforts to qualify, file or register, or cause the issuer of such Pledged
Collateral to qualify, file or register, any of the Pledged Collateral under the
Blue Sky or other securities laws of such states as may be reasonably requested
by the Collateral Agent and keep effective, or cause to be kept effective, all
such qualifications, filings or registrations. Each Pledgor will bear all costs
and expenses of carrying out its obligations under this Section 5.05. Each
Pledgor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section 5.05 only and that such failure
would not be adequately compensable in damages and, therefore, agrees that its
agreements contained in this Section 5.05 may be specifically enforced.

ARTICLE VI.

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement in respect of any Obligation
of the Borrower, the Borrower shall indemnify such Guarantor for the full amount
of such payment and such Guarantor shall be subrogated to the rights of the
person to whom such payment shall have been made to the extent

 

  -28-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

of such payment and (b) in the event any assets of any Guarantor shall be sold
pursuant to this Agreement or any other Security Document to satisfy in whole or
in part an Obligation of the Borrower, the Borrower shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by (a) any other Guarantor hereunder or (b) Holdings under the Holdings
Guarantee and Pledge Agreement, in respect of any Obligation or assets of any
other Guarantor or Holdings shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party and such other Guarantor or
Holdings, as applicable (the “Claiming Guarantor”), shall not have been fully
indemnified by the Borrower as provided in Section 6.01, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as applicable, in each case multiplied by a fraction of which
the numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of Holdings and all
the Guarantors on the date hereof (or, in the case of any Guarantor becoming a
party hereto pursuant to Section 7.16, the date of the supplement hereto
executed and delivered by such Guarantor). Any Contributing Guarantor making any
payment to a Claiming Guarantor pursuant to this Section 6.02 shall be
subrogated to the rights of such Claiming Guarantor under Section 6.01 to the
extent of such payment.

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, reimbursement, contribution or subrogation of the
Guarantors under applicable law or otherwise shall be fully subordinated to the
payment in full in cash or immediately available funds of the Obligations (other
than contingent or unliquidated obligations or liabilities). No failure on the
part of the Borrower or any Guarantor to make the payments required by Sections
6.01 and 6.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

(b) Each Guarantor hereby unconditionally and irrevocably agrees that all
Indebtedness and other monetary obligations owed by it to any other Guarantor,
to Holdings or to any Subsidiary shall be fully subordinated to the payment in
full in cash or immediately available funds of the Obligations (other than
contingent or unliquidated obligations or liabilities).

ARTICLE VII.

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 9.01 of the Credit Agreement.

 

  -29-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 7.02. Security Interest Absolute. The obligations of each Pledgor under
this Agreement are independent of any other Obligations of any other Loan Party
under or in respect of the Loan Documents, and a separate action may be brought
and prosecuted against each Pledgor to enforce this Agreement, irrespective of
whether any action is brought against such Pledgor or any other Loan Party or
whether such Pledgor or any other Loan Party is joined in any such action or
actions. All rights of the Collateral Agent and the other Secured Parties
hereunder, the Security Interest, the pledge, assignment and security interest
in the Pledged Collateral and all obligations of each Pledgor hereunder shall be
irrevocable, absolute and unconditional irrespective of (a) any lack of validity
or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Loan Document or any other agreement or instrument,
(c) any taking, exchange, release or non-perfection of any Lien on other
collateral, or any taking, release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, (d) any manner of application of any Collateral or any other
collateral, or proceeds thereof, to all or any of the Obligations, or any manner
of sale or other disposition of any Collateral or any other collateral for all
or any of the Obligations or any other Loan Party under or in respect of the
Loan Documents or any other assets of any Loan Party of any of its Subsidiaries,
(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party of any of its Subsidiaries, (f) any failure of any
Secured Party to disclose to any Loan Party any information relating to the
business, condition (financial or otherwise), operations, performance, assets,
nature of assets, liabilities or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Pledgor waiving any duty on the part
of the Secured Party to disclose such information), (g) the failure of any other
Person to execute this Agreement or any other Security Document, guaranty or
agreement or the release or reduction of liability of any other Pledgor or other
grantor or surety with respect to the Obligations, and (h) any other
circumstance (including, without limitation, any statute of limitations) of any
existence of or reliance on any representation by any Secured Party that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Obligations or this Agreement (other than a defense of payment or
performance).

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by any Secured Party or by any other Person upon
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.

SECTION 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

 

  -30-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent and the Collateral Agent, and thereafter shall be binding
upon such party, the Administrative Agent, the Collateral Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such party, the Administrative Agent, the Collateral Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
party shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each party and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other party and
without affecting the obligations of any other party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor, the Administrative Agent or the
Collateral Agent that are contained in this Agreement shall bind and inure to
the benefit of their respective permitted successors and assigns. The
Administrative Agent hereunder shall at all times be the same person that is the
Administrative Agent under the Credit Agreement, and the Collateral Agent
hereunder shall at all times be the same person that is the Collateral Agent
under the Credit Agreement. Written notice of resignation by either the
Administrative Agent or the Collateral Agent pursuant to the Credit Agreement
shall also constitute notice of resignation as the Administrative Agent or
Collateral Agent, respectively, under this Agreement. Upon the acceptance of any
appointment as the Administrative Agent or Collateral Agent under the Credit
Agreement by a successor Administrative Agent or Collateral Agent, respectively,
that successor Administrative Agent or Collateral Agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent or Collateral Agent, as applicable, pursuant
hereto.

SECTION 7.06. Agents’ Fees and Expenses; Indemnification. (a) The parties hereto
agree that the Administrative Agent and the Collateral Agent shall each be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 9.05 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, in addition to such obligations, each Pledgor jointly and severally
agrees to indemnify the Collateral Agent and the other Indemnitees (as defined
in Section 9.05 of the Credit Agreement) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of, (i) the execution, delivery or performance of this Agreement or any
other Loan

 

  -31-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Restatement Transactions and other
transactions contemplated hereby, (ii) the use of proceeds of the Loans or the
use of any Letter of Credit or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents (to the extent
permitted thereby). The provisions of this Section 7.06 shall remain operative
and in full force and effect regardless of the termination of this Agreement or
any other Loan Document, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Secured Party. All amounts due under this Section 7.06 shall be
payable on written demand therefor.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Pledgor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof, (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (d) to sign the name of any
Pledgor on any invoice or bill of lading relating to any of the Collateral;
(e) to send verifications of Accounts to any Account Debtor; (f) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (g) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require any
Pledgor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (i) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided, that nothing herein contained shall
be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Secured Parties shall

 

  -32-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

be accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

SECTION 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender in exercising any
right, power or remedy hereunder or under any other Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy, or any abandonment or discontinuance of steps to enforce such a
right, power or remedy, preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The rights, powers and remedies of
the Administrative Agent, any Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 7.09, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, the Collateral Agent, any Lender
or any Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent, the Collateral Agent and the Loan Party or Loan
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.09 of the
Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

 

  -33-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Pledgor, or its properties, in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 7.15. Termination or Release. (a) This Agreement, the guarantees made
herein, the pledges made herein, the Security Interest and all other security
interests granted hereby shall terminate when all the Loan Document Obligations
(other than contingent or unliquidated obligations or liabilities) have been
paid in full in cash or immediately available funds and the Lenders have no
further commitment to lend under the Credit Agreement, the L/C Exposure has been
reduced to zero and each Issuing Bank has no further obligations to issue
Letters of Credit under the Credit Agreement.

 

  -34-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower or otherwise ceases to be a Pledgor;
provided that the Required Lenders shall have consented to such transaction (to
the extent such consent is required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.09 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.15, the Collateral Agent shall execute and deliver
to any Pledgor, at such Pledgor’s, expense all documents that such Pledgor shall
reasonably request to evidence such termination or release (including, without
limitation, UCC termination statements), and will duly assign and transfer to
such Pledgor, such of the Pledged Collateral that may be in the possession of
the Administrative Agent and has not theretofore been sold or otherwise applied
or released pursuant to this Agreement; provided, that the Collateral Agent
shall not be required to take any action under this Section 7.15(d) unless such
Pledgor shall have delivered to the Collateral Agent together with such request,
which may be incorporated into such request, (i) a reasonably detailed
description of the Collateral, which in any event shall be sufficient to effect
the appropriate termination or release without affecting any other Collateral,
and (ii) a certificate of a Responsible Officer of the Borrower or such Pledgor
certifying that the transaction giving rise to such termination or release is
permitted by the Credit Agreement and was consummated in compliance with the
Loan Documents. Any execution and delivery of documents pursuant to this
Section 7.15 shall be without recourse to or warranty by the Collateral Agent.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.11 of the Credit Agreement of an instrument in the form of
Exhibit I hereto, such subsidiary shall become a Subsidiary Party hereunder with
the same force and effect as if originally named as a Subsidiary Party herein.
The execution and delivery of any such instrument shall not require the consent
of any other party to this Agreement. The rights and obligations of each party
to this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

SECTION 7.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any

 

  -35-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

party to this Agreement against any of and all the obligations of such party now
or hereafter existing under this Agreement owed to such Lender or such Issuing
Bank, irrespective of whether or not such Lender or such Issuing Bank shall have
made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 7.17 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
or such Issuing Bank may have.

[Signature Page Follows]

 

  -36-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AFFINION GROUP, INC. By:  

    /s/ Todd H. Siegel

  Name:   Todd H. Siegel   Title:   Executive Vice President and Chief Financial
Officer

 

    

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

AFFINION BENEFITS GROUP, LLC AFFINION DATA SERVICES, INC. AFFINION GROUP, LLC
AFFINION LOYALTY GROUP, INC. AFFINION PUBLISHING, LLC CARDWELL AGENCY INC. CCAA,
CORPORATION GLOBAL PRIVACY SOLUTIONS, LLC LONG TERM PREFERRED CARE, INC.
TRAVELERS ADVANTAGE SERVICES, INC. TRILEGIANT AUTO SERVICES, INC. TRILEGIANT
CORPORATION TRILEGIANT INSURANCE SERVICES, INC. TRILEGIANT RETAIL SERVICES, INC.
WATCHGUARD REGISTRATION SERVICES, INC.

By:  

    /s/ Todd H. Siegel

  Name:   Todd H. Siegel   Title:   Executive Vice President and Chief Financial
Officer

CUC ASIA HOLDINGS, by its partners: TRILEGIANT CORPORATION By:  

    /s/ Todd H. Siegel

Name:   Todd H. Siegel Title:   Executive Vice President and Chief Financial
Officer and

TRILEGIANT RETAIL SERVICES, INC. By:  

    /s/ Todd H. Siegel

Name:   Todd H. Siegel Title:   Executive Vice President and Chief Financial
Officer

 

    

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:  

    /s/ David Strickert

  Name: David Strickert   Title: Senior Vice President

 

    

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Schedule II to the

Amended and Restated

Guarantee and

Collateral Agreement

Capital Stock; Debt Securities

Capital Stock

 

Grantor

  

Issuer

  

Class of Equity Interest

   Par Value    Certificate
No.    Quantity of
Equity
Interests    Percentage of
Outstanding
Equity
Interest Affinion Benefits Group, LLC    Affinion Publishing, LLC    Membership
Unit    *    *    *    100% Affinion Benefits Group, LLC    Long Term Preferred
Care, Inc.    Common Stock    No par value    3    1,000    100% Affinion Group,
Inc.    Affinion International Holdings Limited    Ordinary Shares    £1.00   
11    6,500,000    65% Affinion Group, LLC    Affinion Benefits Group, LLC   
Membership Unit    —      —      —      100% Affinion Group, LLC    Affinion
Data Services, Inc.    Common Stock    $0.01    4    100    100% Affinion Group,
Inc.    Affinion Group, LLC    Membership Unit    $1.00    3    10    100%

 

* Certificates, if any, to be cancelled and reissued or issuer will enter into
an issuer acknowledgement after the Restatement Effective Date.



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Class of Equity Interest

   Par Value    Certificate
No.    Quantity of
Equity
Interests    Percentage of
Outstanding
Equity
Interest Affinion Group, LLC    Affinion Loyalty Group, Inc.    Common Stock   
$0.001    5    1,000    100% Affinion Group, LLC    Cardwell Agency, Inc.   
Common Stock    $100.00    6    200    100% Affinion Group, LLC    Trilegiant
Corporation    Common Stock    $0.01    3    100    100% Trilegiant Corporation
   CCAA, Corporation    Common Stock    $0.01    1    100    100% Trilegiant
Corporation    Consumer Alliance Group, Inc.    Common Stock    No par value   
C-6    65    65% Trilegiant Corporation    CUC Asia Holdings    Sharing
Percentage    —      624811    —      99% Trilegiant Corporation    Global
Privacy Solutions, LLC    Membership Unit    *    *    *    100% Trilegiant
Corporation    Travelers Advantage Services, Inc.    Common Stock    $0.01    3
   100    100% Trilegiant Corporation    Trilegiant Auto Services, Inc.   
Common Stock    $0.01    3    3,000    100% Trilegiant Corporation    Trilegiant
Insurance Services, Inc.    Common Stock    $0.01    4    100    100% Trilegiant
Corporation    Trilegiant Retail Services, Inc.    Common Stock    $0.01    4   
1,000    100%



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Class of Equity Interest

   Par Value    Certificate No.    Quantity of
Equity
Interests    Percentage of
Outstanding
Equity
Interest Trilegiant Corporation    Watchguard Registration Services, Inc.   
Common Stock    $ 100.00    3    10    100% Trilegiant Retail Services, Inc.   
CUC Asia Holdings    Sharing Percentage      —      Uncertificated    —      1%

Other Investment Property

 

Grantor

  

Issuer

  

Name of Investment

   Certificate
No.    Quantity of
Equity
Interests    Other
Identification

CUC Asia Holdings

   TZM Limited    Ordinary Stock    3605    10,123,378    —  

Debt Securities

 

1. Promissory Note of Affinion International Limited for the benefit of Affinion
Group, Inc., dated April 9, 2010.

 

2. Promissory Note of Affinion International Travel Limited for the benefit of
Affinion Group, Inc., dated April 9, 2010.

 

3. Promissory Note of Affinion International Travel Limited for the benefit of
Affinion Group, Inc., dated April 9, 2010.

 

4. Promissory Note of Bassae Holding BV for the benefit of Affinion Group, Inc.,
dated April 9, 2010.



--------------------------------------------------------------------------------

Schedule III to the

Amended and Restated

Guarantee and

Collateral Agreement

Intellectual Property

[On file with Affinion]



--------------------------------------------------------------------------------

Exhibit I

to Guarantee and

Collateral Agreement

SUPPLEMENT NO.              dated as of [            ], 20[    ] (this
“Supplement”), to the Amended and Restated Guarantee and Collateral Agreement
dated as of April 9, 2010 (the “Guarantee and Collateral Agreement”), among
AFFINION GROUP, INC., a Delaware corporation (the “Borrower”), each Subsidiary
Party thereto and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and as Collateral Agent (in such capacity,
the “Collateral Agent”) for the Secured Parties (as defined herein).

A. Reference is made to the Amended and Restated Credit Agreement dated as of
April 9, 2010 (as amended, supplemented, waived or otherwise modified from time
to time, the “Credit Agreement”), among Holdings, the Borrower, the Lenders
party thereto from time to time, the Administrative Agent and the Collateral
Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee and
Collateral Agreement referred to therein.

C. The Guarantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and each Issuing Bank to issue Letters
of Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Parties under the Guarantee and
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Party under the Guarantee and Collateral Agreement in order
to induce the Lenders to make additional Loans and each Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Party
and a Pledgor under the Guarantee and Collateral Agreement with the same force
and effect as if originally named therein as a Subsidiary Party and a Pledgor,
and the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Guarantee and Collateral Agreement applicable to it as a Subsidiary Party and
Pledgor thereunder and (b) represents and warrants that the representations and
warranties made by it as a Pledgor thereunder are true and correct, in all
material respects, on and as of the date hereof. In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Obligations (as defined in the Guarantee and Collateral Agreement),
does hereby create and grant to the Administrative Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and Lien on all the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Collateral Agreement) of the New Subsidiary. Each reference to a “Subsidiary
Party” or a “Pledgor” in the Guarantee and Collateral Agreement shall be deemed
to include the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent, the Collateral Agent and the other Secured Parties that this Supplement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,

 

  1   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary and (b) the Administrative Agent and
the Collateral Agent have each executed a counterpart hereof.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Article 9 Collateral of the New Subsidiary, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Securities of the New Subsidiary and (c) set forth under its signature hereto,
is the true and correct legal name of the New Subsidiary, its jurisdiction of
formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent and
Collateral Agent for their reasonable out-of-pocket expenses in connection with
this Supplement, including the reasonable fees, disbursements and other charges
of counsel for the Administrative Agent.

 

  -2-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary, the Administrative Agent and the
Collateral Agent have duly executed this Supplement to the Amended and Restated
Guarantee and Collateral Agreement as of the day and year first above written.

 

[Name of New Subsidiary] By:  

 

  Name:   Title: Legal Name: Jurisdiction of Formation:

Location of Chief

Executive Office:

 

  -3-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

  -4-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Schedule I

to Supplement No.              to the

Amended and Restated Guarantee and

Collateral Agreement

LOCATION OF ARTICLE 9 COLLATERAL

 

Description

  

Location

 

    

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Schedule II to

Supplement No.     

to the Amended and Restated Guarantee and

Collateral Agreement

Pledged Securities of the New Subsidiary

EQUITY INTERESTS

 

Number of Issuer

Certificate

  

Registered Owner

  

Number and Class of

Equity Interest

  

Percentage of

Equity Interests

DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

OTHER PROPERTY

 

    

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Exhibit II to the

Amended and

Restated Guarantee

and Collateral Agreement

FORM OF PERFECTION CERTIFICATE

Reference is made to the Amended and Restated Credit Agreement dated as of
April 9, 2010 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Affinion Group Holdings, Inc. (“Holdings”),
Affinion Group, Inc., a Delaware corporation (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”), Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
Credit Suisse Securities (USA) LLC (“CSS”) as syndication agent, Deutsche Bank
Securities Inc. (“DBS”), J.P. Morgan Securities Inc. (“JPM”) and UBS Securities
LLC (“UBS”) as documentation agents, Bank of America Securities LLC (“BAS”) and
CSS as joint lead arrangers and BAS, CSS, DBS, JPM and UBS as joint bookrunners.
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement or the Guarantee and Collateral Agreement referred to therein,
as applicable.

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party as follows:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of incorporation or certificate of formation, as
applicable, is as follows:

 

Exact Legal Name of Each Grantor

 

(b) Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

 

Grantor

 

Other Legal Name in Past 5 Years

 

(c) Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity (other than as specified above in Section 1(b)) or corporate structure
in any way within the past five years. Changes in identity or corporate
structure would include mergers, consolidations and acquisitions, as well as any
change in the form, nature or jurisdiction of organization. If any such change
has occurred, include in Schedule 1 the information required by Sections 1 and 2
of this certificate as to each acquiree or constituent party to a merger or
consolidation.

(d) The following is a list of all names (including trade names or similar
appellations) other than as set forth in Sections 1(a) and 1(b) used by each
Grantor or any of its divisions or other business units in connection with the
conduct of its business or the ownership of its properties at any time during
the past five years.



--------------------------------------------------------------------------------

Grantor

 

Other Name Used

 

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:

 

Grantor

 

Organizational Identification Number

 

(f) Set forth below is the Federal Taxpayer Identification Number of each
Grantor:

 

Grantor

 

Federal Taxpayer Identification Number

 

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name below:

 

Grantor

 

Mailing Address

 

County

  

State

      

(b) Set forth below opposite the name of each Grantor are all locations other
than as set forth in Sections 2(a), (e) or (f) where such Grantor maintains any
books or records relating to any Accounts Receivable (with each location at
which chattel paper, if any, is kept being indicated by an “*”):

 

Grantor

 

Mailing Address

 

County

  

State

      

(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor

 

Jurisdiction

 

 

2



--------------------------------------------------------------------------------

Grantor

 

Jurisdiction

 

(d) Set forth below opposite the name of each Grantor are all the locations
where such Grantor maintains any Equipment or other Collateral not identified in
Sections 2(a), (e) or (f):

 

Grantor

 

Mailing Address

 

County

 

State

     

(e) Set forth below opposite the name of each Grantor are all of the places of
business of such Grantor that are not identified in paragraph (a), (b), (c) or
(d) above:

 

Grantor

 

Mailing Address

 

County

 

State

     

(f) Set forth below is a list of all real property held by each Grantor, whether
owned or leased and the name of the Grantor that owns or leases said property:

 

Address

 

Owned/Leased

 

Entity

   

(g) Set forth below opposite the name of each Grantor are the names and
addresses of all persons other than such Grantor that have possession of any of
the Collateral of such Grantor:

 

Grantor

 

Mailing Address

 

County

 

State

     

3. Unusual Transactions. Except for those set forth on Schedule 2, all Accounts
have been originated by the Grantors and all Inventory has been acquired by the
Grantors in the ordinary course of business.

4. File Search Reports. Except for those set forth on Schedule 3, file search
reports have been obtained from each Uniform Commercial Code filing office
identified with respect to such Grantor in Section 2 hereof, and such reports
reflect no liens against any of the Collateral other than those permitted under
the Credit Agreement.

 

3



--------------------------------------------------------------------------------

5. UCC Filings. Financing statements in substantially the form of Schedule 4
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the Collateral is composed of fixtures, timber to be cut or as
extracted collateral from a wellhead or minehead, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in
Section 2 hereof.

6. Schedule of Filings. Attached hereto as Schedule 5 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

7. Stock Ownership and other Equity Interests. Attached hereto as Schedule 6 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of the Borrower and each Subsidiary and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 6 is each equity investment of the
Borrower or any Subsidiary that represents 50% or less of the equity of the
entity in which such investment was made.

8. Debt Instruments. Attached hereto as Schedule 7 is a true and correct list of
all promissory notes and other evidence of indebtedness held by Holdings, the
Borrower and each Subsidiary that are required to be pledged under the Guarantee
and Collateral Agreement, including all intercompany notes between Holdings and
each subsidiary of Holdings and each subsidiary of Holdings and each other such
subsidiary.

9. Assignment of Claims Act. Attached hereto as Schedule 8 is a true and correct
list of all written contracts entered into with the U.S. federal government or
any agency or department thereof (“Government Contracts”), of each Grantor that
as of the date hereof constitute material contracts, setting forth the contract
number, name and address of contracting officer (or other party to whom a notice
of assignment under the Assignment of Claims Act should be sent), contract start
date and end date, agency with which the contract was entered into and a
description of the contract type.

10. Advances. Attached hereto as Schedule 9 is (a) a true and correct list of
all advances made by the Borrower to any Subsidiary of the Borrower or made by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary of the
Borrower (other than those identified on Schedule 7), which are required,
pursuant to the Credit Agreement, to be evidenced by one or more intercompany
notes pledged to the Administrative Agent under the Guarantee and Collateral
Agreement and (b) a true and correct list of all unpaid intercompany transfers
of goods sold and delivered by or to the Borrower or any Subsidiary of the
Borrower.

11. Mortgage Filings. Attached hereto as Schedule 10 is a schedule setting
forth, with respect to each Mortgaged Property, (a) the exact name of the Person
that owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Administrative Agent to obtain a perfected security interest therein.

12. Intellectual Property. Attached hereto as Schedule 11A in proper form for
filing with the United States Patent and Trademark Office is a schedule setting
forth all of each Grantor’s: (i) patents and patent applications, including the
name of the registered owner, type, registration or application number and the

 

4



--------------------------------------------------------------------------------

expiration date (if already registered) of each patent and patent application
owned by any Grantor and (ii) registered trademarks and trademark applications,
including the name of the registered owner, the registration or application
number and the expiration date (if already registered) of each trademark and
trademark application owned by any Grantor. Attached hereto as Schedule 11B in
proper form for filing with the United States Copyright Office is a schedule
setting forth all of each Grantor’s registered copyrights and copyright
applications, including the name of the registered owner, title, the
registration number or application number and the expiration date (if already
registered) of each copyright or copyright application owned by any Grantor.

13. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of commercial tort claims in excess of $500,000 held by any Grantor,
including a brief description thereof.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
     day of April, 2010.

 

Affinion Group, Inc.,   by  

 

    Name:     Title:

 

Perfection Certificate – Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1

Changes in Identity or Corporate Structure Within Past Five Years

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2

Unusual Transactions

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 3

File Search Reports

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 4

UCC Financing Statements

 

S-4



--------------------------------------------------------------------------------

SCHEDULE 5

UCC Filings and Filing Offices

 

Grantor

 

Filing

 

Location of Filing Office

   

 

S-5



--------------------------------------------------------------------------------

SCHEDULE 6

Stock Ownership and Other Equity Interests

 

Entity Name

 

Country/Region

 

Record Owner

  

Type of

Security

  

Ownership

Percentage

         

 

S-6



--------------------------------------------------------------------------------

SCHEDULE 7

Debt Instruments

 

Lender

 

Borrower

 

Description

  

Loan Limit

  

Balance as

of

3/31/2010

         

 

S-7



--------------------------------------------------------------------------------

SCHEDULE 8

Government Contracts

 

S-8



--------------------------------------------------------------------------------

SCHEDULE 9

Advances

 

S-9



--------------------------------------------------------------------------------

SCHEDULE 10

Mortgage Filings

 

S-10



--------------------------------------------------------------------------------

SCHEDULE 11A

Patents and Trademarks

 

S-11



--------------------------------------------------------------------------------

SCHEDULE 11B

Copyrights

 

S-12



--------------------------------------------------------------------------------

SCHEDULE 12

Commercial Tort Claims

 

S-13